Citation Nr: 0931472	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiac 
disability as due to undiagnosed illness; and if so, whether 
the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costochondritis as 
due to undiagnosed illness; and if so, whether the claim may 
be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatitis; and if 
so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Michael R. Viterna




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to 
July 1992.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in June 
2008. This matter was originally on appeal from a July 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Historically, by an April 2001 rating decision, service 
connection was denied for heart problems, costochondritis, 
and dermatitis (claimed as a skin condition) on a direct 
basis and as due to an undiagnosed illness.  The Veteran did 
not appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  
Thus, the April 2001 decision is final.  

The Veteran's application to reopen his claims of service 
connection for irregular heartbeat, chronic chest pain was 
received in May 2002.  The Veteran's application to reopen 
his claim for a skin condition was received in February 2003.  
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that in the July 2003 rating decision, the RO 
adjudicated the claims for heart problems (now claimed as 
irregular heart beat), costochondritis, and dermatitis (also 
claimed as a skin condition) as new claims.  In July 2007, 
the Board found that the Veteran's requests for service 
connection for a skin condition, chronic chest pain, and 
irregular heart beat were requests to reopen finally denied 
claims.  Thereafter, in February 2008, the AMC reopened the 
Veteran's claims for a cardiac disability, costochondritis, 
and dermatitis but denied the claims on their merits.  

The Board in June 2008, found that the Veteran had not 
submitted new and material evidence sufficient to reopen the 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2009 Order, the 
Court granted the parties Joint Motion for Remand (JMR), 
vacated the Board's June 2008 decision and remanded the 
matter to the Board for compliance with the instructions in 
the JMR).  The JMR notes that the parties agree that in light 
of an October 2004 VA examination findings that the Veteran 
presented wide spectrum symptomatology which did not have a 
medical explanation to include cardiac symptoms, symptoms 
involving skin, and joint pain, the Board erred by failing to 
provide adequate reasons for its finding that no new and 
material evidence had been submitted to reopen the Veteran's 
claims for service connection for a cardiac disability, 
costochondritis, and dermatitis.

In July 2009, the Board received additional evidence 
submitted by the Veteran without a waiver of RO 
consideration.  In fact, the Veteran's attorney requested 
that the Veteran's claim be remanded to the RO not only for 
review of the enclosed evidence but for a complete review of 
the Veteran's entire claims file followed by a new VA 
examination and corresponding medical opinion.  

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis 
of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



